Exhibit 10.11
THE FEDERAL HOME LOAN BANK
OF NEW YORK
NONQUALIFIED DEFERRED COMPENSATION PLAN

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          ARTICLE   PAGE  
 
       
I. DEFINITIONS
    2  
 
       
II. MEMBERSHIP
    3  
 
       
III. ELECTION TO DEFER PAYMENT OF COMPENSATION AND PAYMENT OF DEFERRED
COMPENSATION
    4  
 
       
IV. SOURCE AND METHOD OF PAYMENT
    6  
 
       
V. DESIGNATION OF BENEFICIARIES
    7  
 
       
VI. ADMINISTRATION OF PLAN
    8  
 
       
VII. AMENDMENT AND TERMINATION
    10  
 
       
VIII. GENERAL PROVISIONS
    11  

 

 



--------------------------------------------------------------------------------



 



THE FEDERAL HOME LOAN BANK OF NEW YORK
NONQUALIFIED DEFERRED COMPENSATION PLAN
This Plan is adopted by the Federal Home Loan Bank of New York (the “Bank”) in
order to provide benefits to directors and certain management or highly
compensated employees of the Bank through the ability to defer the receipt of
compensation from the Bank. This Plan is unfunded, and all benefits payable
under the Plan shall be paid solely out of the general assets of the Bank.

 

1



--------------------------------------------------------------------------------



 



Article I. Definitions
When used in the Plan, the following terms shall have the following meanings:
1.01 “Bank” means the Federal Home Loan Bank of New York and each subsidiary or
affiliated company thereof which participate in the Plan.
1.02 “Board of Directors” or “Board” means the Board of Directors of the Bank.
1.03 “Business Day” means and refers to a day on which commercial banks are open
for business in the State of New York.
1.04 “Compensation” means and includes any salary or other compensation payable
by the Bank to a Member other than Nonqualified Deferred Compensation.
1.05 “Compensation Deferral Account” means and refers to the account maintained
for each Member pursuant to Section 3.02.
1.06 “Compensation Deferral Election Date” means the last Business Day in the
calendar year 2008 and any calendar year thereafter during which the Plan is in
effect.
1.07 “Effective Date” means January 1, 2009.
1.08 “Director” means and includes any person who has been elected or appointed
and is serving on the Board of Directors as a Director of the Bank.
1.09 “IRC” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.
1.10 “Member” means any person included in the membership of the Plan as
provided in Article 2.
1.11 “Nonqualified Deferred Compensation” shall have the same meaning as it has
in IRC Section 409A and the Regulations promulgated thereunder.
1.12 “Officer” means and includes any employee of the Bank elected or appointed
by the Board of Directors to hold an office of the rank of Assistant Vice
President or above and is serving in such office.
1.13 “Plan” means the Federal Home Loan Bank of New York Nonqualified Deferred
Compensation Plan, as set forth herein and as amended from time to time.
1.14 “Plan Administrator” means the Director of Human Resources of the Bank.
1.15 “Separation from Service” has the meaning set forth in Section 1.409A-1(h)
of the Regulations promulgated under IRC Section 409A.

 

2



--------------------------------------------------------------------------------



 



Article II. Membership
2.01 Each Director of the Bank shall be eligible to become a Member of the Plan
on the later of (i) the date on which he shall have been elected or appointed as
a Director of the Bank and (ii) the Effective Date.
2.02 Each employee of the Bank who is an Officer of the Bank shall be eligible
to become a Member of the Plan on the later of (i) the date on which he shall
have been elected or appointed by the Board of Directors as an Officer of the
Bank and (ii) the Effective Date.
2.03 The membership of any Director or Officer shall terminate on the later of
(i) the date on which he shall cease to be serving as a Director or Officer of
the Bank and (ii) the termination of the Plan. The termination of membership in
the Plan shall not, by itself, affect the rights of the Member by reason of any
election made by the Member as provided in Section 3.01 prior to the termination
of membership of such Member.

 

3



--------------------------------------------------------------------------------



 



Article III. Election to Defer Payment of Compensation and
Payment of Deferred Compensation
3.01 On or before the Compensation Deferral Election Date in the calendar year
next preceding the calendar year 2009 and each calendar year thereafter, each
Member of the Plan shall be entitled to elect to defer the payment by the Bank
and receipt by such Member of Compensation which otherwise would be payable to
such Member for services performed by such Member for the Bank during the
calendar year next following the calendar year in which such Compensation
Deferral Election Date occurs to such date or dates and in such form of payment
as such Member shall designate and elect on a form provided by the Plan
Administrator. Such election shall be deemed to have been timely made and shall
be effective when such election form shall have been signed by the Member and
shall have been received by the Plan Administrator or such person as shall be
designated by the Plan Administrator for such purpose, provided such receipt
shall occur on or before the close of business of the Bank on the last Business
Day of the calendar year next preceding the calendar year in which such services
are to be performed by the Member and to which such election relates.
3.02 Compensation deferred by a Member of the Plan for any calendar year
pursuant to a timely election made as provided in Section 3.01 shall be credited
on the books and records of the Bank to a Compensation Deferral Account for such
Member as soon as practicable following the date on which such Compensation
would have been paid to such Member but for the election made by such Member
pursuant to Section 3.01 to defer the payment and receipt of such Compensation.
If such Member shall have elected, with respect to one or more calendar years
for which the payment and receipt of Compensation is deferred, a date or dates
or form of payment different from the date or dates or form of payment elected
by the Member with respect to Compensation deferred with respect to other
calendar years, separate subaccounts of the Compensation Deferral Account shall
be maintained for such Member with respect to Compensation deferred from
calendar years for which different dates or forms of payment have been elected
by such Member.

 

4



--------------------------------------------------------------------------------



 



3.03 The balance credited to the Compensation Deferral Account of a Member shall
be paid to such Member at such date or dates or in such form as the Member shall
have made a timely election in writing pursuant to Section 3.01; provided, that
no part of such balance credited to the Compensation Deferral Account of a
Member shall be payable earlier than the earliest of (i) the Member’s Separation
from Service with the Bank, (ii) the date of the Member’s death, or (iii) the
date the Member becomes disabled within the meaning of IRC
Section 409A(a)(2)(c), and that the time or schedule of payments of the balance
credited to the Compensation Deferral Account of a Member shall not be
accelerated, except as provided in Regulations promulgated pursuant to IRC
Section 409A, nor shall any payment of benefits under the Plan be deferred to a
date other than the date fixed for such payment in such timely election;
provided, that a Member may, by a subsequent election, as defined in
Section 1.409A-2(b)(1) of the Regulations promulgated pursuant to IRC
Section 409A, delay the time or change the form of a payment of all or any part
of the balance credited to the Member’s thrift benefit account if, and only if,
such subsequent election meets all of the following requirements: (i) such
election shall not be made less than twelve (12) months prior to the date of the
first scheduled payment of the balance credited to the Member’s thrift benefit
account; (ii) such election shall not take effect until at least twelve
(12) months after the date on which the election is made; (iii) the payment with
respect to which such election is made shall be deferred for a period of not
less than five (5) years from the date such payment would otherwise have been
made; and (iv) such election shall comply with any and all other requirements of
such Regulations applicable thereto.
3.04 The balance credited to the Compensation Deferral Account of each Member
from time to time (and each subaccount, if any, thereof) shall be determined by
the Plan Administrator by taking into account interest, gains, and losses
realized or incurred by such Compensation Deferral Account (or subaccount
thereof) to the date of determination and payment thereof based upon the
investment of such balance in such investments as such Member shall designate,
from time to time, in such manner as the Plan Administrator shall direct, from
among investment alternatives provided by the Plan Administrator.

 

5



--------------------------------------------------------------------------------



 



Article IV. Source and Method of Payment
All payments of benefits under the Plan shall be paid from, and shall only be a
general claim upon, the general assets of the Bank, notwithstanding that the
Bank, in its discretion, may establish a bookkeeping reserve or a grantor trust
(as such term is used in IRC Sections 611 through 677) to reflect or to aid it
in meeting its obligations under the Plan with respect to any Member or the
beneficiary of a Member. No Member shall have any right, title, or interest
whatever in or to any investments which the Bank may make or any specific assets
which the Bank may reserve to aid it in meeting its obligations under the Plan.

 

6



--------------------------------------------------------------------------------



 



Article V. Designation of Beneficiaries
5.01 Each Member of the Plan may file with the Plan Administrator a written
designation of one or more persons as the beneficiary or beneficiaries of such
Member who shall be entitled to receive the amount, if any, payable under the
Plan to such Member following his death. A Member may, from time to time,
without the consent of any prior beneficiary, revoke or change the beneficiary
designation made by such Member by filing a new designation of beneficiary with
the Plan Administrator. The last such written designation received by the Plan
Administrator shall be controlling; provided, however, that no designation, or
change or revocation thereof, shall be effective unless received by the Plan
Administrator prior to the Member’s death, and in no event shall it be effective
as of a date prior to such receipt.
5.02 If no such beneficiary designation is in effect at the time of the Member’s
death, or if no designated beneficiary survives the Member, or if, in the
opinion of the Plan Administrator, such designation conflicts with applicable
law, the Member’s estate shall be deemed to have been designated as his
beneficiary and shall be paid the amount, if any, payable under the Plan upon
the Member’s death. If the Plan Administrator is in doubt as to the right of any
person to receive such amount, the Committee may retain such amount, without
liability for any interest thereon, until the rights thereto are determined, or
the Plan Administrator may pay such amount into any court of appropriate
jurisdiction and such payment shall be a complete discharge of the liability of
the Plan and the Bank therefor.

 

7



--------------------------------------------------------------------------------



 



Article VI. Administration of Plan
6.01 The Board of Directors has delegated to the Plan Administrator, subject to
those powers, if any, which the Board has reserved to itself, general authority
over and responsibility for the administration and interpretation of the Plan.
The Plan Administrator shall have full power and authority to interpret and
construe the Plan, to make all determinations considered necessary or advisable
for the administration of the Plan and any trust referred to in Article V of the
Plan and the calculation of the amount of Deferred Compensation and interest
payable under the Plan, and to review claims for benefits under the Plan. The
interpretations and constructions of the Plan by the Plan Administrator and his
decisions or actions thereunder shall be binding and conclusive on all persons
for all purposes, except to the extent of the powers, if any, which the Board
has reserved to itself.
6.02 If the Plan Administrator deems it advisable, it shall arrange for the
engagement of legal counsel and certified public accountants (who may be counsel
to or accountants for the Bank) and other consultants, and make use of agents
and clerical or other personnel, for purposes of the Plan. The Plan
Administrator may rely upon the written opinions of such counsel, accountants,
and consultants, and upon any information supplied by the Retirement Plan for
purposes of Article III of the Plan, and delegate to any agent or to any
subcommittee or Plan Administrator member its authority to perform any act
hereunder, including, without limitation, those matters involving the exercise
of discretion; provided, however, that such delegation shall be subject to
revocation at any time at the discretion of the Plan Administrator. The Plan
Administrator shall report to the Board, or to a committee designated by the
Board, at such intervals as shall be specified by the Board or such designated
committee, with regard to the matters for which he is responsible under the
Plan.

 

8



--------------------------------------------------------------------------------



 



6.03 All claims for payments under the Plan shall be submitted in writing to the
Plan Administrator. Written notice of the decision on each such claim shall be
furnished with reasonable promptness to the Member or the Member’s beneficiary
(the “claimant”). The claimant may request a review by the Plan Administrator of
any decision denying the claim in whole or in part. Such request shall be made
in writing and filed with the Plan Administrator within thirty (30) days
following such denial. A request for review shall contain all additional
information which the claimant wishes the Plan Administrator to consider. The
Plan Administrator may hold any hearing or conduct any independent investigation
which he deems desirable to render its decision, and the decision on review
shall be made as soon as practicable after the Plan Administrator’s receipt of
the request for review. Written notice of the decision shall be furnished to the
claimant. For all purposes under the Plan, such decisions on claims (where no
review is requested) and decisions on review (where review is requested) shall
be final, binding, and conclusive on all interested persons as to all matters
relating to the Plan.
6.04 All expenses incurred by the Plan Administrator in its administration of
the Plan shall be paid by the Bank.

 

9



--------------------------------------------------------------------------------



 



Article VII. Amendment and Termination
The Board of Directors may amend, suspend, or terminate the Plan, in whole or in
part, without the consent of the Plan Administrator or any Member, beneficiary,
or other person, except that no amendment, suspension, or termination shall
retroactively impair or otherwise adversely affect the rights of any Member,
beneficiary, or other person under the Plan which shall have accrued prior to
the date of such action, as determined by the Plan Administrator in his sole
discretion. The Plan Administrator may adopt any amendment or take any other
action which the Plan Administrator may deem necessary or appropriate to
facilitate the administration, management, and interpretation of the Plan or to
conform the Plan thereto, provided any such amendment or action does not have a
material effect on the then-currently estimated cost to the Bank of maintaining
the Plan.

 

10



--------------------------------------------------------------------------------



 



Article VIII. General Provisions
8.01 The Plan shall be binding upon and inure to the benefit of the Bank, and
its successors and assigns, and the Members, and their successors, assigns,
designees, and estates. The Plan shall also be binding upon and inure to the
benefit of any successor organization succeeding to substantially all of the
assets and business of the Bank, but nothing in the Plan shall preclude the Bank
from merging or consolidating into or with, or transferring all or substantially
all of its assets to, another organization which assumes the Plan and all
obligations of the Bank hereunder. The Bank agrees that it will make appropriate
provision for the preservation of Members’ rights under the Plan in any
agreement or plan which it may enter into effect any merger, reorganization or
transfer of assets and assumption of Plan obligations of the Bank, that the term
“Bank” shall refer to such other organization, and that the Plan shall continue
in full force and effect until terminated pursuant to Article VII.
8.02 Neither the Plan nor any action taken thereunder shall be construed as
giving to any Member the right to be retained in the employ of the Bank or as
affecting the right of the Bank to dismiss any Member from its employ.
8.03 The Bank shall withhold or cause to be withheld from all amounts payable
under the Plan any and all federal, state, local, and other taxes required by
applicable law to be withheld with respect to such payments.
8.04 No right or interest of a Member under the Plan may be assigned, sold,
encumbered, transferred, or otherwise disposed of, and any attempted disposition
of such right or interest shall be null and void.
8.05 If the Plan Administrator shall find that any person to whom any amount is
or was payable under the Plan is unable to care for his affairs because of
illness or accident, or is a minor, or has died, then any payment, or any part
thereof, due to such person or his estate (unless a prior claim therefor has
been made by a duly appointed legal representative), may, if the Plan
Administrator is so inclined, be paid to such person’s spouse, child, or other
relative, an institution maintaining or having custody of such person, or any
other person deemed by the Plan Administrator to be a proper recipient on behalf
of such person otherwise entitled to payment. Any such payment shall be in
complete discharge of the liability of the Plan and the Bank therefor.

 

11



--------------------------------------------------------------------------------



 



8.06 To the extent that any person acquires a right to receive payments from the
Bank under the Plan, such right shall be no greater than the right of an
unsecured general creditor of the Bank.
8.07 All elections, designations, requests, notices, instructions, and other
communications from a Member, beneficiary, or other person to the Plan
Administrator required or permitted under the Plan shall be in such form as is
prescribed from time to time by the Plan Administrator and shall be mailed by
first-class mail (except in the case of elections made pursuant to Section 3.01)
or delivered to such location as shall be specified by the Plan Administrator
and shall be deemed to have been given and delivered only upon actual receipt
thereof at such location.
8.08 The Plan Administrator shall not be personally liable by reason of any
instrument executed by him or on his behalf, or action taken by him, in his
capacity as Plan Administrator, nor for any mistake of judgment made in good
faith. The Bank shall indemnify and hold harmless each Plan Administrator and
each employee, officer, or director of the Bank to whom any duty, power,
function, or action in respect of the Plan may be delegated or assigned, or from
whom any information is requested for Plan purposes, against any cost or expense
(including fees of legal counsel) and liability (including any sum paid in
settlement of a claim or legal action with the approval of the Bank) arising out
of anything done or omitted to be done in connection with the Plan, unless
arising out of such person’s fraud or bad faith.
8.09 As used in the Plan, the masculine gender shall be deemed to refer to the
feminine, and the singular person shall be deemed to refer to the plural,
wherever appropriate.
8.10 The captions preceding the sections of the Plan have been inserted solely
as a matter of convenience and shall not in any manner define or limit the scope
or intent of any provisions of the Plan.
8.11 The Plan shall be construed according to the laws of the State of New York
in effect from time to time.

 

12